Title: Motion of Instruction to Secretary for Foreign Affairs, [17 October] 1782
From: Madison, James
To: 


[17 October 1782]
That the Secy. of F. A. inform the several ministers of the U. S. in Europe that it is the desire & express direction of Congress that they transmit full & frequent communications as well of their proceedings with the Courts at which they respectively reside, as of those which relate to negociations for peace; and also of all such other transactions & events as may in any manner concern the U. States.
